
	
		III
		110th CONGRESS
		1st Session
		S. RES. 399
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2007
			Mr. Brownback (for
			 himself, Mr. Kyl,
			 Mr. Lieberman, and
			 Mr. Grassley) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that
		  certain benchmarks must be met before certain restrictions against the
		  Government of North Korea are lifted, and that the United States Government
		  should not provide any financial assistance to North Korea until the Secretary
		  of State makes certain certifications regarding the submission of applications
		  for refugee status.
	
	
		Whereas international press reports noted that Iranian
			 officials traveled to North Korea to observe the long and short-range missile
			 tests conducted by the North Korean regime on July 4, 2006, and this was
			 confirmed by Ambassador Christopher Hill, Assistant Secretary of State for East
			 Asia and the Pacific, during testimony before the Committee on Foreign
			 Relations of the Senate on July 20, 2006;
		Whereas international press reports in the summer of 2006
			 indicated that North Korea was involved in training in guerrilla warfare of
			 Hezbollah cadres who subsequently were involved in operations against Israeli
			 forces in south Lebanon;
		Whereas the United Nations Security Council, under the
			 presidency of Japan, unanimously adopted Resolution 1718 on October 14, 2006,
			 condemning the nuclear weapon test conducted by North Korea on
			 October 9, 2006, and imposing sanctions on North Korea;
		Whereas President George W. Bush stated in November 2006
			 that: The transfer of nuclear weapons or material by North Korea to
			 states or non-state entities would be considered a grave threat to the United
			 States, and we would hold North Korea fully accountable for the consequences of
			 such action. … It is vital that the nations of this region send a message to
			 North Korea that the proliferation of nuclear technology to hostile regimes or
			 terrorist networks will not be tolerated.;
		Whereas Secretary of State Condoleezza Rice stated in
			 October 2006 that a North Korean decision to try to transfer a nuclear
			 weapon or technologies either to another state or to a non-state actor
			 would be an extremely grave action for which the United States
			 would hold North Korea accountable; and
		Whereas Congress authoritatively expressed its view, in
			 section 202(b)(2) of the North Korean Human Rights Act of 2004 (Public Law
			 108–333;
			 22 U.S.C.
			 7832(b)(2)), that United States nonhumanitarian
			 assistance to North Korea shall be contingent on North Korea’s substantial
			 progress on human rights improvements, release of and accounting for
			 abductees, family reunification, reform of North Korea’s labor camp system, and
			 the decriminalization of political expression, none of which has occurred: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes that
			 restrictions against the Government of North Korea were imposed by reason of a
			 determination of the Secretary of State that the Government of North Korea, for
			 purposes of section 6(j) of the Export Administration Act of 1979 (as continued
			 in effect pursuant to the International Emergency Economic Powers Act; 50
			 U.S.C. App. 2405(j)), section 40 of the Arms Export Control Act (22 U.S.C.
			 2780), section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), and
			 other provisions of law, was a government that has repeatedly provided support
			 for acts of international terrorism;
			(2)believes that
			 this designation should remain in effect and should not be lifted unless it can
			 be demonstrated that the Government of North Korea—
				(A)is no longer
			 engaged in the illegal transfer of missile or nuclear, biological, or chemical
			 weapons technology, particularly to the Governments of Iran, Syria, or any
			 other country, the government of which the Secretary of State has determined,
			 for purposes of any of the provisions of law specified in paragraph (1), is a
			 government that has repeatedly provided support for acts of international
			 terrorism;
				(B)is no longer
			 engaged in training, harboring, supplying, financing, or supporting in any
			 way—
					(i)Hamas, Hezbollah,
			 or the Japanese Red Army, or any member of such organizations;
					(ii)any organization
			 designated by the Secretary of State as a foreign terrorist organization in
			 accordance with section 219(a) of the Immigration and Nationality Act (8 U.S.C.
			 1189(a)); and
					(iii)any person
			 included on the Annex to Executive Order 13224 (September 23, 2001) and any
			 other person identified under section 1 of that Executive Order whose property
			 and interests in property are blocked by that section (commonly known as a
			 specially designated global terrorist);
					(C)is no longer
			 engaged in the counterfeiting of United States currency
			 supernotes;
				(D)has made
			 inoperable Bureau No. 39 under the North Korean Workers Party headed by Kim
			 Jong Il, which is charged with laundering illicit funds obtained by narcotics
			 trafficking and other criminal activities;
				(E)has released
			 United States permanent resident Kim Dong-Shik who, according to the findings
			 of a South Korean court, was abducted by North Korean agents on the Chinese
			 border in January 2000;
				(F)has released or
			 fully accounted to the satisfaction of the Government of the United States and
			 the Government of the Republic of Korea for the whereabouts of the 15 Japanese
			 nationals recognized as abduction victims by the National Police Agency (NPA)
			 of Japan;
				(G)has released or
			 fully accounted to the satisfaction of the Government of the United States and
			 the Government of the Republic of Korea for the whereabouts of an estimated 600
			 surviving South Korean prisoners of war, comrades-in-arms of United States and
			 Allied forces, who have been held in North Korea against their will and in
			 violation of the Armistice Agreement since hostilities ended in July 1953;
			 and
				(H)has ceased and
			 desisted from engaging in further terrorist activities subsequent to the 1987
			 bombing of Korean Air Flight 858 over Burma, the 1996 murder in Vladivostok,
			 Russia, of South Korean diplomat Choi Duck-keun, following Pyongyang’s threats
			 of retaliation for the deaths of North Korean commandoes whose submarine ran
			 aground in South Korea, and the 1997 assassination on the streets of Seoul of
			 North Korean defector Lee Han Young; and
				(3)believes that the
			 United States Government should not provide any financial assistance to North
			 Korea (except for adequately monitored humanitarian assistance in the form of
			 food and medicine) unless the Secretary of State certifies that—
				(A)appropriate
			 guidance has been provided to all foreign embassies and consular offices
			 regarding their responsibility under section 303 of the North Korean Human
			 Rights Act of 2004 (22 U.S.C. 7843) to facilitate the submission of
			 applications by citizens of North Korea seeking protection as refugees under
			 section 207 of the Immigration and Nationality Act (8 U.S.C. 1157);
				(B)such guidance has
			 been published in the Federal Register; and
				(C)the facilities
			 described in subparagraph (A) are carrying out the responsibility described in
			 subparagraph (A) in good faith.
				
